DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites “The handle attachment system of claim 12, wherein the bar is useful as a lever in relation to the rotary valve handle.”  This recitation merely expresses the intended use of the bar and does not disclose or suggest structure beyond that which has already been recited in the parent claims. For example, parent claim 1 already recites that “the body [i.e. bar] rotationally manipulates and leverages the rotary valve handle” in the last line therein.  The intended use recited in claim 13 is an inherent characteristic of that which is set forth in claim 1.  As such, claim 13 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcoz (U.S. P.G. Publication No. 2007/0080313 A1; “Marcoz”).
Marcoz discloses:
Regarding claim 1:
A handle attachment system (10) comprising: a handle (6) having a body with a length (lateral extension of handle 6 i.e. leftward and rightward extension as seen in FIG. 3), a thickness (height extension as seen in FIG. 3), a width (lateral extension of handle 6 as seen in FIG. 2); and apertures (4); and 
an attacher (20,8, 2), wherein the handle and the attacher are removably attachable to a rotary valve handle (¶ [0018], “plurality of strapping ties . . . engage the handle of the spigot to secure the apparatus 10 to such handle”), and 
wherein the attacher feeds through one of the apertures to engage the rotary valve handle such that the body rotationally manipulates and leverages the rotary valve handle (¶ [0018], “means 20 for attaching such first member 2 of the apparatus 10 to such handle includes a plurality of strapping ties 8 that are disposed through such plurality of apertures 4 disposed in such first member 2 and engage the handle of the spigot to secure the apparatus 10 to such handle. It is presently preferred that there are three apertures 6 and three strapping ties 8.”).

The handle attachment system of claim 1, further comprising another attacher (¶ [0018], “strapping ties 8” thereby indicating a plurality of attachers).
Regarding claim 3:
The handle attachment system of claim 2, wherein the attacher comprises a cable tie (¶ [0018], “strapping ties 8”).
Regarding claim 6:
The handle attachment system of claim 2, wherein the attacher comprises a clamp (“strapping ties 8” inherently act as a clamp insofar as it inherently applies a clamping force to secure the attachment 10 to the valve handle).  
Regarding claim 7:
The handle attachment system of claim 2, wherein the attacher comprises a bracket (2).
Regarding claim 16:
The handle attachment system of claim I, wherein the attacher comprises flexible material (¶ [0018], “strapping ties 8”; FIG. 1 illustrates three strapping ties 8, one of which extends in a bent or “flexed” manner).
Regarding claim 19:
A method of use of the handle attachment system comprising the steps of.
providing the handle attachment system of claim 1 (see claim 1 supra); attaching the handle to the body of a rotary valve handle and manipulating the rotary valve (¶ [0001], “The present invention relates, in general, to a crank, and more specifically, the present invention relates to a crank attachment for a water valve, such as an outside spigot, that makes turning the handle on such valve much easier.”).
Regarding claim 20:
The method of claim 19, wherein manipulating the rotary valve includes rotating the rotary valve clockwise or counter-clockwise (¶ [0002]-[0003], “There are many outdoor spigots with a round handle that turns the valve so as to open the valve to let water flow and turns in a reverse manner to shut the .
Claim(s) 1, 2, 5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (U.S. Patent No. 5,511,286 A; “Williams”).
Williams discloses:
Regarding claim 1:
A handle attachment system (300; FIG. 9) comprising: a handle (312) having a body with a length (lateral extension i.e. leftward and rightward of the body 312 in FIG. 9), a thickness (height extension of body 312 in FIG. 9), a width (dimension of body 312 that goes into the page with respect to the view in FIG. 9); and apertures (326; FIG. 9-10); and 
an attacher (328), wherein the handle and the attacher are removably attachable to a rotary valve handle (col. 5, ll. 9-11, “Bolts 328 extend through holes 324, 326 and are secured by nuts 330 and preferably lock washers 332 (FIG. 9) to removably connect modular hub 310 to handle 300”), and 
wherein the attacher feeds through one of the apertures to engage the rotary valve handle (col. 9, ll. 5, “Bolts 328 extend through holes 324, 326 and are secured by nuts 330 and preferably lock washers 332”) such that the body rotationally manipulates and leverages the rotary valve handle (col. 9, ll. 12-15, “Bolts 328 extending through holes 324, 326 can be used as means for linking modular hub 310 with handle 300 to provide for the transfer of torque between these two elements”; col., 1ll. 33-44, “it is an object of the present invention to provide a handle which can be used to impart rotational motion to rotationally-operable devices. . . . A further object of the invention is to provide a handle which has a rugged construction but can also be adapted to effectively increase the moment arm of the handle in order to generate additional torque, when required.”).


The handle attachment system of claim 1, further comprising another attacher (FIG. 9 illustrates a plurality of bolts 328, one of which being “another attacher”).
 “strapping ties 8”).
Regarding claim 5:
The handle attachment system of claim 2, wherein the attacher comprises a bolt (at 328 in FIG. 9; col. 5, ll. 9-11, “Bolts 328”).
Regarding claim 8:
The handle attachment system of claim 3 wherein a first attacher connects to a left side of the rotary valve handle and another attacher connects to a right side of the rotary valve handle through the apertures (FIG. 9 illustrates a pair of apertures 326 one disposed on a left side and one on a right side of bracket 314 which thus allows for a first attacher 328 to connect to a left side of the valve handle and another attacher 328 to connect to a right side of the valve handle, see also FIG. 11 which illustrates apertures 324 of the valve handle disposed on a left and right side of the handle).
Regarding claim 9:
The handle attachment system of claim 1, wherein the handle comprises a bar (col. 3, ll. 51-24, “Handle 10 is preferably constructed of a strong, durable material, such as steel, and grip 20, yoke 22 and brace 28 may be either manufactured together with arm 12 in a single casting operation or manufactured separately and attached to 55 arm 12 by any appropriate means” [emphasis]; the handle is a “bar” insofar it is an elongated member that is cast from steel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoz in view of Cohen (U.S. P.G. Publication No. 2004/0010887 A1; “Cohen”).
Regarding claim 4, Marcoz teaches all the limitations of claim 2 supra including the attacher comprising a cable tie.  However, it does not expressly disclose the attacher comprising a cord.
Cohen teaches an attacher (16a, 16c, 18, 19) comprising a cord (¶ [0043], “Straps 16a and 16c enable cushion grip 11 to wrap around any load handle and remain attached thereto until removed when needed. . . . Strap 16c is placed superior to strap element 16a wherein connecting strip 19 connects to connecting strip 18. Connecting strips 18 and 19 fasten to each other by means of hook-and-loop (Velcro®), zipper, buttons, string or any other suitable means of connection allowing for reliable and durable placement” [emphasis], “string” being a cord material) as it is a suitable option to secure a handle attachment to a handle (¶ [0043], “string or any suitable means of connection for allowing reliable and durable placement”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attacher of Marcoz to comprise a cord, as taught by Cohen, as it is as it is a suitable option to secure a handle attachment to a handle.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art supra would, with reasonable predictability, result in the handle attachment 10 being secured to the handle via string/cord rather than the cable ties 8. 
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
Regarding claim 10, although FIG. 1-2 and 9 in Williams is suggestive as to the bar having a substantially rectangular cross section (note that the term “substantially” implies a degree that is less than precise), it does not expressly disclose the bar being substantially rectangular e.g. having a rectangular cross section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bar as being substantially rectangular as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the bar being substantially rectangular is significant or otherwise critical.  Paragraph [0019] in the original disclosure recites that “[t]he handle can comprise a rectangular unit” (emphasis) thereby indicating that such a shape is optional. At best, paragraph [0020] recites “[t]he rectangular surface offers an ergonomic grip, making it much easier to turn the existing faucet handle” (emphasis).  However, the original disclosure does not characterize the rectangular surface as being necessary to the claimed invention and therefore does not indicate that such a shape is significant or otherwise critical. As such, this limitation does not amount to a patentable difference.



Regarding claim 11:
The handle attachment system of claim 10, wherein the length of the bar is greater than a diameter of the rotary valve handle (FIG. 9 illustrates body 312 extending in further in the lateral direction than the handle 310).
Regarding claim 12:
The handle attachment system of claim 11, further comprising handgrips on both ends of the bar (316, 318).
Regarding claim 13:
The handle attachment system of claim 12, wherein the bar is useful as a lever in relation to the rotary valve handle (col. 1, ll. 40-44, “A further object of the invention is to provide a handle which has a rugged construction but can also be adapted to effectively increase the moment arm of the handle in order to generate additional torque, when required.”).
Regarding claim 14, although Williams discloses that the size of the bar/handle attachment can be used with any size rotary valve handle (col. 2, ll. 3537, “the handle described above is adapted to be connected to any of a plurality of modular hubs”), it does not expressly disclose the bar being more massive than that of the rotary valve handle upon which it is attached. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the bar to be more massive than that of the rotary valve handle upon which it is attached because it has been held that, limitations relating to the size of the claimed invention is not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); see also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to preferably comprises a mass greater than that of the rotary valve handle” (emphasis) indicating that such a configuration is optional and not necessarily required for the claimed invention.  Because the limitation relates merely to the scaling up in size of the bar/lever arm in terms of mass/weight, this limitation does not amount to a patentable difference.
Williams as modified above further discloses the following:
Regarding claim 15:
The handle attachment system of claim 14, wherein the bar is parallel to a face of the rotary valve handle when attached (FIG. 9 illustrates the interface between the lower surface of the bar/body 312 and the upper surface of the handle 310 as being flat and therefore parallel; col. 5, ll. 33-36, “Modular hub 310 can also be used on any conventional handwheel having a flat, diametrical cross-piece, provided the handwheel is provided with means for linking the handwheel to modular hub 310”).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Marcoz.
Williams discloses:
Regarding claim 17:
A handle attachment system (300; FIG. 9) comprising: a handle (312) having a body with a length (lateral extension i.e. leftward and rightward of the body 312 in FIG. 9), a thickness (height extension of body 312 in FIG. 9), a width (dimension of body 312 that goes into the page with respect to the view in FIG. 9); and a plurality of apertures (326; FIG. 9-10); and 
two attachers (328 in FIG. 9), wherein the handle and the attachers are removably attachable to a rotary valve handle (col. 5, ll. 9-11, “Bolts 328 extend through holes 324, 326 and are secured by nuts 330 and preferably lock washers 332 (FIG. 9) to removably connect modular hub 310 to handle 300”), and 
wherein the attacher feeds through one of the apertures to engage the rotary valve handle (col. 9, ll. 5, “Bolts 328 extend through holes 324, 326 and are secured by nuts 330 and preferably lock washers 332”), 

and wherein the bar is parallel to the rotary valve handle when attached (FIG. 9 illustrates the interface between the lower surface of the bar/body 312 and the upper surface of the handle 310 as being flat and therefore parallel; col. 5, ll. 33-36, “Modular hub 310 can also be used on any conventional handwheel having a flat, diametrical cross-piece, provided the handwheel is provided with means for linking the handwheel to modular hub 310”).
Although Williams teaches the attacher comprising a bolt (328), it does not expressly disclose the attacher comprising a cable tie.
Marcoz teaches the attacher comprising a cable tie (8) as an engagement means to secure a handle attachment to a rotary valve handle (¶ [0018], “It is presently preferred that there are three apertures 6 and three strapping ties 8”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attacher of Williams to comprise a cable tie, as taught by Marcoz, as an engagement means to secure a handle attachment to a rotary valve handle.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results, inter alia, is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Williams and Marcoz are drawn to analogous/similar structures i.e. handle attachments for rotary valve handles, and would therefore recognize that modifying Williams in view of the known technique taught in Marcoz as described supra would, with reasonable predictability, result in the bolts 328 in Williams being substituted with cable ties such that the cable ties are routed through the apertures 326 of the handle attachment (FIG. 9 in Williams) and apertures 324 of the rotary valve handle and tightened to thereby secure the handle attachment 300 to the rotary valve handle 310.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the handle as comprising a substantially rectangular bar with rounded ends. as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the handle comprising a substantially rectangular bar with rounded ends is significant or otherwise critical.  Paragraph [0008] recites “the bar is substantially rectangular with rounded ends” which is merely a literal basis in the specification but does not expound upon the significance or criticality of the feature. Paragraph [0019] in the original disclosure recites that “[t]he handle can comprise a rectangular unit” (emphasis) thereby indicating that such a shape is optional. At best, paragraph [0020] recites “[t]he rectangular surface offers an ergonomic grip, making it much easier to turn the existing faucet handle” (emphasis).  However, the original disclosure does not characterize the rectangular surface as being necessary to the claimed invention and therefore does not indicate that such a shape is significant or otherwise critical. As such, this limitation does not amount to a patentable difference.
Although Williams discloses that the size of the bar/handle attachment can be used with any size rotary valve handle (col. 2, ll. 3537, “the handle described above is adapted to be connected to any of a plurality of modular hubs”), it does not expressly disclose the bar being more massive than that of the rotary valve handle upon which it is attached. 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); see also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  Here, paragraphs [0008] and [0026] recite that “the lever preferably comprises a mass greater than that of the rotary valve handle” (emphasis) indicating that such a configuration is optional and not necessarily required for the claimed invention.  Because the limitation relates merely to the scaling up in size of the bar/lever arm in terms of mass/weight, this limitation does not amount to a patentable difference.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Marcoz, as applied to claim 17 above, and further in view of Malone et al. (U.S. P.G. Publication No. 2011/0042600 A1; “Malone”).
Williams as modified above teaches all the limitations of claim 17, supra, but does not expressly disclose a set of instructions wherein the handle attachment system is arranged as a kit.
Malone teaches a set of instructions (412; FIG. 4) wherein a handle attachment system (120 in FIG. 4) is arranged as a kit (410; ¶ [0044], “kit 410 is embodied herein for spigot control system 100 for use with existing water dispensing system 102 comprising: at least one attacher assembly 130; at least one torque 120; and set of user instructions 412”) as a means to market and sell the handle attachment system (¶ [0044]-[0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to comprise a set of instructions wherein the handle .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656